Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
The reference to Fukumura (USPN. 7,721,617 b2) is the closest prior art to the claimed invention. 
Claim 1 is allowed because the prior art neither shows nor teaches a steering system comprising: 
a housing;
a steered shaft that is supported by the housing, each of opposite ends of the steered shaft being coupled to a corresponding one of steered wheels via a corresponding one of tie rods, the steered shaft being relatively movable in an axial direction with respect to the housing to steer the steered wheels;
a steering operation force application device configured to apply an axial force to the steered shaft using a motor as a driving force; and
a ball screw device that is included in the steering operation force application device and configured to directly transmit axial force to the steered shaft, wherein: the steered shaft includes
a cylindrical end portion provided on the opposite ends of the steered shaft and having a prescribed length from an end face, and
a helical outer peripheral rolling groove that is formed in an outer peripheral surface between opposite end portions of the steered shaft in the axial direction and that constitutes the ball screw device;
in the axial direction, the outer peripheral rolling groove is formed in contact with a first end portion that is one end portion of the opposite end portions;
when a section of the first end portion on an end face side and having a prescribed length shorter than a length from the end face to the outer peripheral rolling groove is defined as a first section;

a section, in the outer peripheral rolling groove, starting from a boundary between the second section and the outer peripheral rolling groove and having a prescribed length shorter than an axial length of a section along which the outer peripheral rolling groove extends is defined as a third section; and
a section other than the third section in the outer peripheral rolling groove is defined as a fourth section,
a maximum value of a hardening depth in the second section is larger than a hardening depth in the first section (emphasis added).

Claims 2-7 are allowed due to their dependency to claim 1.


         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained 

/TONY H WINNER/               Primary Examiner, Art Unit 3611